The petitioners, Charley Roach, F.H. Anthony and James J. Kelly, filed their application for a writ of habeas corpus in this court on August 18, 1919, alleging that they were unlawfully imprisoned and restrained of their liberty by Lee Webb, sheriff of Craig county; that the cause of said restraint is that petitioners were jointly charged with the larceny of a Ford automobile, and upon their preliminary examination before the judge of the county court of Craig county on the 9th day of August, 1919, it was ordered that each of them be held to answer said charge in the district *Page 732 
court of Craig county at the November, 1919, term thereof and the said magistrate fixed the amount of petitioners Anthony's and Kelly's bail, each in the sum of $25,000, and fixed petitioner Roach's bail in the amount of $10,000, and alleging that the amount of said bail so fixed is excessive, unreasonable and disproportionate to the offense involved and denies to petitioners their constitutional right to have reasonable bail; that Hon. A.C. Brewster, judge of the district court of Craig county, is absent from the state and is now in the state of Colorado and will not return to said judicial district until about the 13th day of September, 1919, and praying that their bail as hereinbefore set forth be reduced and the same fixed at a reasonable amount. On the same day their counsel presented their application to the court. The writ was granted as prayed for and made returnable before the district court of Ottawa county, or the judge thereof, S.C. Fullerton, at the district court room in the court house at Miami, Oklahoma, 1:30 p.m., August 25th, or as soon thereafter as the court or judge thereof may designate. It appears from the record filed with the clerk of this court that return was duly made and upon a hearing on the 27th day of August, 1919, before Judge Fullerton, it was by him considered, ordered and adjudged that the applicants. Charley Roach, F.H. Anthony and James J. Kelly, be admitted to bail each in the sum of $5,000, with good and sufficient sureties to be approved by the court clerk of Craig county, state of Oklahoma.